                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA
  UNITED STATES OF AMERICA
                                                              CASE NO.       8:20 CR25
                         Plaintiff,

         vs.
                                                             WAIYER OF PERSONAL
  DARIAN DURAN-CASTELLO                                  APPEARANCE AT ARRAIGNMENT
                                                                 AND ORDER
                         Defendant.

        Pursuant to Federal Rule of Criminal Procedure I0(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the Indictment;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the Indictment.



                                                      Date
                                                          February 4, 2020
Attorney for Defendant                                Date


                                              ORDER
        IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
plea to all counts is entered on record with the Clerk of Court.


        DATED this _5_ day of _February        20
                                _ _ _ _ _ _, 20_.

                                                      BY THE COURT:                                 ,



                                                      M~Edbuy
                                                      UNITED STATES DISTRICT COURT
